Citation Nr: 0412667	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  98-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep apnea, with 
fatigue and insomnia, claimed due to undiagnosed illness.

4.  Entitlement to service connection for a skin rash, 
claimed due to undiagnosed illness.

5.  Entitlement to service connection for joint pains and 
body aches, claimed due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
condition, claimed due to undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
due to undiagnosed illness.

8.  Entitlement to service connection for diarrhea and 
nausea, claimed due to undiagnosed illness.

9.  Entitlement to service connection for fevers and night 
sweats, claimed due to undiagnosed illness.

10.  Entitlement to service connection for impairment of 
peripheral nerves, claimed due to undiagnosed illness.

11.  Entitlement to service connection for short term memory 
loss, claimed due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986, and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
service connection for post-traumatic stress disorder (PTSD); 
depression; sleep apnea, with fatigue and insomnia; a skin 
rash; joint pains and body aches; a respiratory condition; 
headaches; diarrhea and nausea; and fevers and night sweats.  
The veteran perfected his appeal to those issues.

In January 2001, the Board remanded this case to the AOJ for 
further action.

In a June 2001 rating decision, service connection for 
dysthymia, impairment of the peripheral nerves, and for 
short-term memory loss were denied.  In addition, entitlement 
to a total disability rating based on individual 
unemployability (TDIU) was denied.  The veteran perfected his 
appeal to those issues.

In a March 2002 rating decision, service connection for PTSD 
was granted and a 50 percent rating was granted.  Thus, that 
issue was resolved.  In a June 2003 rating decision, the 
veteran's disability rating for PTSD was increased to 100 
percent with a retroactive effective date, thus rendering 
moot the claim for TDIU.  Entitlement to Chapter 35 
educational assistance benefits was granted.  Entitlement to 
special monthly compensation was denied.  The veteran did not 
initiate an appeal.  


FINDINGS OF FACT

1.  The veteran has dysthymia which is related to service.  

2.  The veteran has depression which is related to his 
service-connected dysthymia and PTSD.


CONCLUSIONS OF LAW

1.  Dysthymia was incurred in wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  

2.  Depression is proximately due to and the result of 
dysthymia and PTSD.  38 U.S.C.A. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  The Board is granting 
service connection for dysthymia and depression.  Thus, even 
though the veteran was not issued a VCAA letter with regard 
to these issues, any deficiencies regarding VCAA are harmless 
and nonprejudicial.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of dysthymia or depression.  

Post-service, in pertinent part, in June 1995, the veteran 
was afforded a VA psychiatric examination.  The veteran was 
diagnosed as having dysthymic disorder, late onset.  In 
January 1998, another VA examiner also opined that the 
veteran had dysthymic disorder.  In May 2001, a VA examiner 
reviewed the veteran's claims file.  He was requested to 
opine as to whether the veteran had dysthymia which was 
related to service.  The examiner concluded that the veteran 
had dysthymic disorder which was related to his service in 
the Persian Gulf.  

In other VA examinations and outpatient records, it was 
indicated that the veteran has depression which is related to 
his dysthymia and PTSD.  In particular, an October 2000 
outpatient record specifically indicated that he had PTSD 
with depression.  

Thus, in sum, there are post-service diagnoses of dysthymic 
disorder and depression.  Competent evidence exists which 
relates the dysthymic disorder to service and which indicates 
that depression is part of the veteran's PTSD and/or 
dysthymia.  This evidence is uncontradicted in the record.  
It appears that the AOJ denied the veteran's claims on the 
basis that he was already service-connected for PTSD and 
could not obtain a separate rating for dysthymia and/or 
depression.  Dysthymia or a dysthymic disorder is a separate 
diagnosis from PTSD.  Service connection may be granted, 
regardless of how they are eventually rated.  If that were 
not the case, the regulatory provision that subsequent 
manifestations of the same disease process are service-
connected unless due to intercurrent cause would be 
meaningless.  38 C.F.R. § 3.303 (2003).  With regard to 
depression, this disorder has been identified as being part 
of the veteran's dysthymia and PTSD.  

The preponderance of the evidence supports the claim of 
service connection for dysthymia.  Depression is part of the 
veteran's service-connected dysthymia and PTSD, and, as such, 
is considered service-connected.  This grant is subject to 
the rule against pyramiding.


ORDER

Service connection for dysthymia is granted.  

Service connection for depression as part of service-
connected dysthymia and PTSD is granted.


REMAND

In the Board's January 2001 remand decision, the AOJ was 
instructed to comply with VCAA.  In addition, in the 
decision, the Board notified the veteran of VCAA.  Since that 
time, certain directives have been issued regarding VCAA.  
The veteran's claim does not at this time comply with those 
directives.  The veteran has only been issued a specific VCAA 
letter with regard to his TDIU claim, which is no longer on 
appeal.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA, to include the 
issuance of a VCAA letter, have been followed with regard to 
issues #2 through 11 as set forth on the front page of this 
decision.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In the Board's remand decision, the Board requested that the 
AOJ attempt to obtain the veteran's records from the National 
Guard.  It was noted that in April 1992, the Army Reserve 
Personnel Center advised the RO to contact Det. 1, 109th 
Evac. Hosp., 5300 57th Street North, Birmingham, AL, 35217 
for additional records.  To date, no response has been 
received.  Since this case is being remanded, another request 
should be made for these service records.  

The veteran was diagnosed as having "Persian Gulf Syndrome" 
with regard to psychiatric impairment.  It was clarified by 
VA examiners that this diagnosis was incorrect and that the 
veteran has dysthymia as well as PTSD.  Thereafter, in 
January 2002, the veteran was again diagnosed as having 
"Persian Gulf Syndrome."  Clarification of this diagnosis 
with regard to the veteran's claimed conditions, other than 
dysthymia, depression, and PTSD, would be useful.  The 
veteran should be afforded a VA examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that he has any of 
his claimed conditions and that they are 
related to either period of service, he 
should submit that evidence.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with 
specific regard to issues #3 through 11 
on the front page of this decision.

3.  The AOJ attempt to obtain the 
veteran's records from the National 
Guard.  It was noted that in April 1992, 
the Army Reserve Personnel Center advised 
the RO to contact Det. 1, 109th Evac. 
Hosp., 5300 57th Street North, 
Birmingham, AL, 35217 for additional 
records.  

4.  The VBA AMC should schedule the 
veteran for a VA examination.  The 
examiner should address whether any of 
the following are attributable to a known 
clinical diagnosis: sleep apnea, with 
fatigue and insomnia; a skin rash; joint 
pains and body aches; a respiratory 
condition; headaches; diarrhea and 
nausea; fevers and night sweat; 
impairment of the peripheral nerves, and 
short-term memory loss.  

If upon completion of the requested actions, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



